Citation Nr: 0334542	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  96-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the overpayment of disability compensation 
benefits in the calculated amount of $11,103.00 was properly 
created.

2.  Whether the request for waiver of recovery of the 
overpayment of compensation benefits in the calculated amount 
of $11,103.00 was timely filed.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 through 
September 1945, from August 1946 to August 7, 1949, and from 
August 20, 1949, through June 1961.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Portland, Oregon.  In February 1998, the Board remanded the 
case to the RO for further development.  The RO has completed 
action requested by the Board and the case is returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  An overpayment in the calculated amount of $11,103.00 was 
created in this case when the veteran received additional 
compensation benefits for a spouse and dependent stepchildren 
following his divorce in September 1980.

2.  The $11,103.00 overpayment at issue in this case was 
created solely due to VA administrative error.

3.  As the Board has determined that the overpayment of 
disability compensation was improperly created, there is no 
remaining question of law or fact to be decided on the issue 
of whether the veteran's request for waiver was timely filed.  




CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the 
calculated amount of $11,103.00 was due to error solely on 
the part of VA, and accordingly, was improperly created.   38 
U.S.C.A. § 5112(b)(2), (10) (West 2002); 38 C.F.R. §§ 
3.500(b), 3.501(d)(1) (2003).

2.  The issue of whether the veteran's request for waiver of 
recovery of the overpayment of compensation benefits was 
timely filed is moot.  38 U.S.C.A. §§ 511(a), 7104 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 1.963(b), 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A.  §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the notice and duty-to-assist provisions of the 
VCAA do not apply to claims for waiver of recovery of 
overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002).

Although the VCAA is not applicable to this claim, the Board 
has reviewed the file and finds that the veteran has been 
provided with adequate notice of the applicable law and 
regulations and of the basis for the denial of his claims, 
and that there is no indication that records pertinent to the 
appeal are missing.  In addition, he has been provided with 
ample opportunity to present evidence and argument in support 
of his claims and he has proffered testimony at a hearing 
before a RO hearing officer.  The case is therefore ready for 
appellate review.


Evidentiary Background:  The veteran retired from the 
military in June 1961.  In October 1961, he established 
service connection for bronchiectasis with right lower lobe 
lobectomy, rated as 60 percent disabling, and sinusitis, 
rated as 10 percent disabling.  His combined service-
connected disability rating has been 60 percent effective 
from July 1, 1961.

In January 1978, the veteran married DJM.  He thereafter 
claimed DJM, FJM and CJM, her 2 children (his stepchildren), 
and RLH, his child who had been born in September 1974, as 
dependents.  The RO adjusted his compensation award to pay 
him as a veteran with a spouse and 3 children effective from 
January 1978.

In September 1980, the veteran filed an income-net worth and 
employment statement in which he indicated that he was 
divorced in September 1980 and that his only dependent was 
his natural daughter, RLH.  The RO received a copy of Final 
Judgment of Dissolution of Marriage in October 1980.  A 
transmittal letter dated in May 1981 and signed by JHC states 
the following: "Please note the 527 in the veteran's file 
dated 9/10/80.  We also note the correspondence to the 
veteran by the VA on 11/21/80."  The referenced November 
1980 correspondence is not of record.

There is an empty returned envelope from the Department of 
Veterans Affairs which was postmarked in September 1991 in 
the file.  The envelope was stamped as not deliverable, but 
there is no indication as to what address it was sent to.  A 
subsequent letter, dated in February 1992, is the first 
letter of record from the VA which indicates that the 
veteran's benefits may be reduced due to a change in marital 
and/or dependency status.  The basis for the potential 
reduction was that the veteran did not return VA form 21-
0538, status of dependent questionnaire.  The letter 
indicated that the veteran was receiving benefits for a wife 
and one child.  The letter also included VA Form 21-686c, 
Declaration of Status of Dependents, to be completed by the 
veteran.  The veteran did not receive this letter as it was 
returned as "unable to forward."  

Thereafter, a letter dated in March 1992 was returned as 
undeliverable.  In April 1992, the RO sent the veteran a 
letter at his address of record which indicated that evidence 
which supported reduction in his benefits included the fact 
that he did not return VA Form 21-0538, status of dependents 
questionnaire, or respond to the letter dated February 21, 
1992, requesting that he complete VA Form 21-686c showing 
those the veteran was claiming as dependents.  As a result, 
the RO removed the veteran's "wife and child" retroactive 
to January 1, 1981, which was the first of the year following 
the year in which the RO last received evidence of the 
veteran's dependents.

In May 1992, the VA mailed a letter to the veteran at 
advising him of an overpayment.  

In May 1993, the veteran requested a waiver of recovery of 
the overpayment and argued that any overpayment was due to 
sole administrative error by the RO.  His request indicated 
that the first notice he received regarding an overpayment 
was dated in April 1993.  In June 1993, his request for 
waiver was denied as untimely inasmuch as the first notice of 
the overpayment was dated in May 1992 and his waiver request 
was not made until May 1993.

In August 1995, the RO determined that the overpayment was 
not due to sole administrative error.  The decision indicated 
that the determination was partially based on the fact that 
on July 1, 1991, a VA From 21-0528, Status of Dependents 
Questionnaire, was mailed to the veteran and was not 
returned.  This letter is not on file.  The decision also 
stated that a due process letter dated in February 1992 was 
mailed to the veteran requesting the completion and return of 
VA Form 21-686c, Declaration of Marital Status, because the 
VA Form 21-0538 had not been returned. The decision stated 
the following:

On April 27, 1992 (sic) the veteran's 
award was reduced by removing his spouse 
and two stepchildren retroactive to 
January 1, 1981, the first day of the 
month following the veterans (sic) 
divorce. (RLH), the natural child was 
removed effective January 1, 1981.  The 
stepchild CM was continued on the award 
through May 27, 1982 for apparently no 
reason since the child was not reported 
to be a member of the veteran's household 
by the veteran on VA Form 21- 527, 
received September 4, 1980 (sic).

The veteran testified at a hearing held before the RO in 
December 1995 that he was unaware of the overpayment until 
the VA stopped his compensation checks.  The veteran further 
testified that he notified the VA at the hospital every time 
he changed his address.

The Board notes that the veteran's last mailing address of 
record at the time that he was requested to provide his 
dependent information was not the address which the RO 
subsequently used to advise him of the creation of the 
overpayment and of the procedural rights available to him.  


Analysis:  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the issue of the validity of a debt is 
a threshold determination which must be made prior to a 
decision on a request for waiver of the indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA 
O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 
(1998).

In that regard, the Board notes that under 38 U.S.C.A. § 
5112(b)(10), the effective date of a reduction or 
discontinuance of compensation by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of last payment.  See also 38 
C.F.R. § 3.500(b)(2).  As the Court noted, "[s]tated another 
way, when an overpayment has been made by reason of an 
erroneous award based solely on administrative error, the 
reduction of that award cannot be made retroactive to form an 
overpayment debt owed to VA from the recipient of the 
erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 
(2000).  Thus, the initial question presented on appeal in 
this case is whether the overpayment at issue was due solely 
to error on the part of VA.

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 112(b)(10); 38 C.F.R. § 
3.500(b)(2).

The evidence clearly shows that the veteran promptly notified 
VA of his divorce from DJM in September 1980.  He also 
indicated at that time CJM and FJM should be removed as his 
dependents and that his only dependent was RLH.  

The Board finds that, based on the veteran's reports of his 
marital and dependent status, VA should have taken action to 
adjust his spousal and dependent's allowances effective 
December 31, 1980.  See 38 U.S.C.A. § 5112(b)(2) (West 2002); 
38 C.F.R. § 3.501(d)(1) (2003) (providing that the effective 
date of discontinuance of compensation to a veteran for a 
dependent spouse is the last day of the calendar year in 
which the divorce occurred, if such divorce occurred prior to 
October 1, 1982).  Nonetheless, VA undisputedly failed to 
take appropriate action.  

However, in order to find sole administrative error on the 
part of VA, the evidence must reflect that the veteran 
neither had knowledge of nor should have been aware of the 
erroneous award.  Further, neither his actions nor his 
failure to act must have contributed to the overpayment.  38 
U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).

In this case, the veteran claims that he had no actual 
knowledge that he was being paid an additional allowance for 
his ex-spouse and her children.  After carefully reviewing 
claims folder, the Board finds that there is insufficient 
evidence of record to support the conclusion that the veteran 
had either actual or constructive knowledge of the erroneous 
award.  For example, the veteran has asserted that his 
monthly benefit payment fluctuated significantly on several 
occasions around the time of the divorce in September 1980.  
The record reflects that there was a significant change in 
the veteran's disability compensation as a result of a 
legislative increase which was effective as of October 1, 
1980.

As the veteran was never specifically notified by VA that he 
was in receipt of an additional allowance for a spouse and 
dependent stepchildren between the time of his divorce and 
the early 1990s, the only way he could have or should have 
known that that he continued to receive the additional 
spousal and dependent allowance was to compare the amounts of 
his monthly payments.  In other words, if the veteran had 
continued to receive the same monthly payments after the 
divorce as before the divorce, the Board could find that the 
veteran should have known that VA had mistakenly continued to 
pay him for a dependent spouse.  Here, the record reflects 
that the amount of his compensation changed effective as of 
the first of the month following his divorce.  Similarly, if 
VA had notified the veteran at any time between 1980 and 1992 
that his compensation had included an additional allowance 
for a spouse and stepchildren, the Board could find that the 
veteran had actual knowledge of the erroneous overpayment.  
There is no evidence to show that the veteran had been 
informed of how the legislative increase would be calculated 
and that his disability compensation in January 1981 included 
additional compensation for his ex-wife and stepchild.  Based 
on the foregoing, the Board is unable to charge him with 
either constructive or actual knowledge of the erroneous 
payment.  

While the RO sent several requests to the veteran asking him 
to provide information regarding his dependents, the record 
does not show that the requests were sent to the appropriate 
address.  The veteran's contends that he resided in Oakland, 
Oregon, at that the time that the requests for additional 
information were sent in 1991 and 1992.  This is supported by 
a letter from several acquaintances of the veteran's 
verifying that he resided in Oakland, Oregon, from March 1991 
through February 1993.  The Board notes that VA was in 
possession of his correct address at that time.  While the RO 
does not appear to have had the veteran's correct address, 
the veteran asserts that he supplied the information to a VA 
medical facility.  This contention is supported by a January 
1992 letter from the VA Medical Center in Portland, Oregon, 
sent to an Oakland, Oregon, address.  Cf.  Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record"). 

Based on the discussion above, the Board must find that the 
erroneous award of additional benefits for dependents after 
the divorce in September 1980, and after the veteran provided 
prompt notice of such divorce and requested that his award be 
adjusted to reflect this divorce, was solely the result of VA 
administrative error.  Erickson, supra.  Thus, the $11,103 
compensation overpayment was improperly created and it may 
not be assessed against the veteran.  

In light of the foregoing, the issue of the timeliness of he 
veteran's request for waiver of recovery of overpayment has 
been rendered moot and requires no further discussion or 
action by the Board.


ORDER

As the $11,103.00 indebtedness of compensation benefits was 
improperly created, the benefit sought on appeal is granted.

The question of timely of the veteran's request for waiver of 
recovery of this overpayment has been rendered moot and the 
appeal of this issue is dismissed.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



